      Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 1 of 14




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    LAREDO DIVISION

 JAMES KUYKENDALL,                                 §
                                                   §
                 Plaintiff,                        §
                                                   §
 v.                                                §         Civil Action No. 5:20-cv-219
                                                   §
 AMAZON STUDIOS, LLC, HECTOR                       §
 BERRELLEZ, JOHN MASSARIA,                         §
 GOOD PIXEL PRODUCTIONS,                           §
 TILLER RUSSELL, and THE                           §
 INTELLECTUAL PROPERTY                             §
 CORPORATION,                                      §
                                                   §
                 Defendants.                       §


             PARTIES’ JOINT REPORT REQUIRED BY FED. R. CIV. P. 26(F)
                AND JOINT DISCOVERY/CASE MANAGEMENT PLAN

        Plaintiff James Kuykendall (“Plaintiff”) and Defendants Amazon Studios LLC

(“Amazon”), Hector Berrellez, John Massaria, Tiller Russell, and IPC Television, LLC (“IPC,”

sued herein as “The Intellectual Property Corporation”) (collectively “Defendants” and, with

Plaintiff, the “Parties”), by and through their undersigned counsel, file this Joint Report required

by Fed. R. Civ. P. 26(f) and Joint Discovery/Case Management Plan.

                                         Preliminary Matters

        1.      State when and in what manner the parties conferred as required by Rule 26(f), and

identify the counsel and / or parties who participated in the conference.

        On March 23, 2021, counsel for the parties met and conferred via Zoom in accordance

        with Rule 26(f). Participating for the Plaintiff were F. Franklin Amanat and Megan

        McKenzie of DiCello Levitt Gutzler. Participating for Amazon Studios LLC were

        Alonzo Wickers IV and Diana Palacios of Davis Wright Tremaine. Participating for



                                                   1
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 2 of 14




        the individually named Defendants were Cameron Stracher and Sara Tesoriero of

        the Law Offices of Cameron Stracher. Participating for IPC were Laura Prather

        and Wesley Lewis of Haynes and Boone. Participating for all the Defendants except

        John Massaria was Gilberto Hinojosa of Hinojosa Law.

        2.      List cases pending in this or any other district, along with the cause number and

judicial district, that are related to this case.

        None.

        3.      If another case is pending in this or any other district, can and should this case be

consolidated with that case?

        N/A

        4.      Briefly describe what this case is about.

        Plaintiff’s Description: Plaintiff brought this diversity action against Defendants,

        seeking damages for defamation, intentional infliction of emotional distress (“IIED”),

        and invasion of his right of publicity. The case involves a four-part television series

        entitled “The Last Narc” (“the Show”), which was co-produced by Amazon, Russell,

        Massaria, and IPC, and involved Berrellez as its principal narrator. Amazon

        published the Show in 2020 on its worldwide Prime Video streaming platform. As

        alleged in the Complaint, the Show contains false and defamatory accusations against,

        and depictions of, Kuykendall in relation to the 1985 kidnapping and murder of DEA

        Special Agent Enrique “Kiki” Camarena. Specifically, the Show claims that

        Kuykendall received bribes from the Guadalajara Cartel, that he was present at

        Cartel meetings where Camarena’s kidnapping was planned, that he actively abetted

        the execution of that plan, and that he deliberately sabotaged the trial of one of

        Camarena’s murderers by lying for the Cartel.


                                                    2
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 3 of 14




       Defendants’ Description: This lawsuit arises from the four-episode documentary

       series The Last Narc (the “Series”), which examines DEA agent Enrique

       Camarena’s abduction and murder at the hands of the Mexican drug cartels. IPC

       produced the Series and Amazon distributed the Series via its digital streaming

       service Prime Video. In his complaint, Plaintiff alleges claims for defamation,

       intentional infliction of emotional distress, and violation of his right of publicity

       arising from his portrayal in the Series. Defendants assert that Plaintiff has no

       viable claim against Defendants arising from the Series.

       5.      What is Plaintiff’s allegation of federal jurisdiction, or, if this case was removed,

what is Defendant’s allegation of federal jurisdiction?

       Diversity of citizenship, 28 U.S.C. § 1332.

       6.      Does Defendant (or Plaintiff if this case was removed) agree or disagree with this

allegation?


       Defendants agree that federal jurisdiction is premised on alleged diversity of citizenship

       under 28 U.S.C. § 1332.

       7.      Does either party anticipate the need to add additional parties?

       No.

       8.      If so, list any additional parties and when they can be added.

       N/A

       9.      List any anticipated interventions.

       None.

       10.     Are there any issues in this case that may raise class allegations or class action

       issues? No.



                                                 3
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 4 of 14




                                           Discovery

       11.    The conference required by Rule 26(f) was held on ____, at ____. Counsel / Parties

who participated in the conference: _____ for Plaintiff(s) _____, ______ for Defendant(s) ______.

       See No. 1 above.


       12.    Describe the proposed discovery plan agreed upon at the Conference. Include the

following:

              A.      What changes should be made in the timing, form, or requirement for

       disclosures under Rule 26(a).

              All parties agree to serve initial disclosures pursuant to Rule 26(a) by April 28,

       2021. No changes will be made to the form or requirements set forth in Rule 26(a).

              B.      When and to whom Plaintiff anticipates it may send interrogatories.

              Plaintiff anticipates serving separate sets of interrogatories on Defendants

       Amazon, Berrellez, Russell, Massaria, and IPC. Given the complexity of the case, and

       the range of issues to cover, Plaintiff intends to seek leave to exceed the number of

       interrogatories permitted under Rule 33(a) by ten for each defendant, so that it may

       propound up to 35 interrogatories per defendant. Plaintiff anticipates serving these

       interrogatories shortly after the initial conference and by no later than May 31, 2021.

              C.      When and to whom Defendant anticipates it may send interrogatories.

              If the Court denies the pending Motion to Dismiss / Motion to Transfer Venue,

       Defendants anticipate serving interrogatories on Plaintiff within thirty days following

       the Court’s decision.




                                               4
Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 5 of 14




        Separately, Defendants do not agree that this case is complex and at this time,

 Defendants do not anticipate that the parties will require additional interrogatories

 under Rule 33(a).

        D.     Of whom and by what date Plaintiff anticipates taking oral depositions.

        Given the complexity of the case and the number of witnesses involved,

 Plaintiff will seek leave to allow each side to exceed by five the number of depositions

 allowed by Rule 30(a)(1)(A)(i), so that each side can take up to 15 depositions, not

 including expert depositions. Plaintiff anticipates taking fact depositions of the

 following parties: Amazon (30(b)(6)), IPC (30(b)(6)), Berrellez, Russell, and

 Massaria. Plaintiff anticipates taking fact depositions of the following non-parties:

 Ramon Lira, Jorge Godoy, Rene Lopez, Manny Medrano, Mike Holm, Phil Jordan,

 Cameron Stracher. Plaintiff intends to take up to three other fact depositions of other

 party and non-party witnesses emerging from document discovery. Plaintiff plans to

 begin depositions as soon as document discovery has been substantially completed,

 most likely by late summer to early fall 2021.

        E.     Of whom and by what date Defendant anticipates taking oral depositions.

        If the Court denies the pending Motion to Dismiss / Motion to Transfer Venue,

 Defendants anticipate taking the deposition of Plaintiff after Plaintiff’s document

 production is completed.      Defendants also anticipate taking the depositions of

 Plaintiff’s damages and fact witnesses, as identified in Plaintiff’s initial disclosures,

 and additional third-party witnesses.




                                         5
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 6 of 14




               Separately, Defendants do not agree that this case is complex and at this time,

       Defendants do not anticipate requiring more than the number of depositions

       permitted under the Federal Rules.

               F.      When Plaintiff (or the party with the burden of proof on an issue) will be

       able to designate experts and provide the reports required by Rule 26(a)(2)(B), and when

       the opposing party will be able to designate responsive experts and provide their reports.

               Plaintiff’s position: by March 31, 2022

               Defendants’ position: Thirty days after Plaintiff has identified his expert, and

       provided his expert report.

               G.      List expert depositions Plaintiff (or the party with the burden of proof on an

       issue) anticipates taking and their anticipated completion date. See Fed. R. Civ. P.

       26(a)(2)(B).

               Assuming availability, Plaintiff will complete depositions of Defendants’

       experts within 30 days after receiving Defendants’ responsive expert reports.

               H.      List expert depositions the opposing party anticipates taking and their

       anticipated completion date. See Rule 26(a)(2)(B).

               Assuming availability, Defendants will complete depositions of Plaintiff’s

       experts within 30 days after receiving Plaintiff’s initial expert reports, if any, and

       within 30 days after receiving Plaintiff’s responsive expert reports, if any.

       13.     If the parties do not agree on any portion of the discovery plan, describe the separate

views and proposals of each party.

       Defendants’ position: All discovery should be stayed until the Court has ruled on the

pending Motion to Dismiss / Motion to Transfer Venue. Amazon Studios intends to join the

Motion to Transfer Venue, and will join a motion to stay discovery.


                                                 6
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 7 of 14




       Plaintiff’s position: There is no legal or factual basis to stay discovery pending a ruling

on Defendants’ dispositive/transfer motion, which motion completely lacks merit. Even assuming

such a stay motion had any legitimate basis, only some defendants have moved to dismiss, and

even fewer have moved to transfer. There is no reason to stay discovery against Amazon, which

has not moved for dismissal or transfer, or to stay discovery from third parties. Nor is there a

reason to stay discovery when at least part of this case will definitely remain and be tried in this

district, even if the motion has merit. Even assuming one or more moving defendants obtains

dismissal, they will still be subject to the same discovery (with the possible exception of

interrogatories) as non-parties. And a venue transfer motion does not provide a basis for a stay

because even if it had merit there is no reason discovery cannot begin in one district and continue

in another after transfer.

       14.     Specify the discovery beyond initial disclosures that has been undertaken to date.

       None.



       15.     State the date the planned discovery can reasonably be completed.

       Plaintiff’s position: June 30, 2022.

       Defendants’ position: 9 months after decision on pending motions, if denied.



                                  Settlement and Trial Alternatives

       16.     Describe the possibilities of settlement or alternative dispute resolution that were

discussed at the Rule 26(f) meeting.

       The parties discussed settlement at the March 24 Rule 26(f) meeting but did not make

any progress. Plaintiff made a settlement demand, which Defendants have declined. The parties

expressed a willingness to participate in mediation at the close of discovery.




                                                 7
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 8 of 14




        17.     Describe what each party has done or agreed to do to bring about a prompt resolution.

        Plaintiff’s position: Plaintiff has made settlement demands to Defendants and has

expressed a desire to continue discussing settlement with Defendants in order to bring about a

prompt resolution. Plaintiff is prepared to move through discovery as quickly as possible and

has opposed Defendants’ suggestions that discovery be stayed during the pendency of their

motion to dismiss. Plaintiff views Defendants’ motion to dismiss or transfer venue and their

anticipated stay motion as dilatory, completely lacking in merit, and an unfortunate waste of

the Court’s and the parties’ time.

        Defendants’ position: The pending Motion to Dismiss / Motion to Transfer Venue

should streamline this case and/or bring all or part of this case to prompt resolution.

Further, a stay of discovery pending resolution of that motion will preserve judicial and

party resources.

        18.     From the attorneys’ discussions with their respective clients, state the alternative

dispute resolution techniques that are reasonably suitable and state when such a technique may be

effectively used in this case.

        The parties expressed a willingness to participate in mediation at the close of discovery.

Plaintiff also expressed a willingness to submit to mediation before the Magistrate Judge.

        19.     The parties may jointly consent to a Magistrate Judge conducting any and all

proceedings in any jury or nonjury civil matter, including hearing a jury or nonjury trial, and order the

entry of judgment in the case. Will the parties consent to a Magistrate Judge conducting all proceedings

in this case, including trial and disposition of the case?

        Respectfully, no.



        20.     State whether a jury demand has been made and if it was made on time.



                                                     8
     Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 9 of 14




           Yes and yes.

           21.    In the event of a trial, how many hours will it take to try this case?

           Plaintiff estimates that presentation of his case-in-chief and rebuttal case at trial will

take approximately 50-60 trial hours, or approximately two weeks.

           Defendants anticipate that presentation of their case will take approximately five trial

days.

                                      Additional Conference Items

           22.    Counsel are charged with knowledge of the Local Rules of the United States

District     Court    for   the   Southern     District   of   Texas,    which    are      available   at:

http://www.txs.uscourts.gov/sites/txs/files/2018%20Local%20Rules.pdf.            Have       all   counsel

reviewed those local rules prior to completion of this Report? Yes.

           Counsel are also charged with knowledge of the Honorable Marina Garcia Marmolejo’s

Court Procedures in Civil Cases, which are available at: https://www.txs.uscourts.gov/

sites/txs/files/Civ_MGM_July2017.pdf. Have all counsel reviewed those rules prior to completion

of this Report? Yes.


           23.    If there are any motions pending before the Court at this time, list them.

           Defendants Berrellez, Massaria, Russell, and IPC have moved to dismiss under Rule

12(b)(2) of the Federal Rules of Civil Procedure for lack of personal jurisdiction; in the

alternative, Defendants Berrellez, Russell, and IPC have moved to transfer this case to the

Central District of California pursuant to 28 U.S.C. § 1404(a), a motion which Defendant

Amazon Studios intends to join.

           24.    Can any of these motions be ruled upon at the Initial Pretrial and Scheduling

Conference? No.



                                                    9
    Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 10 of 14




       25.     Are there any other matters peculiar to this case, including discovery, that deserve

special attention from the Court at the Initial Pretrial and Scheduling Conference?


       Plaintiff: (a) Given the Plaintiff’s age (he is 84) and recent health challenges, and the

length of time likely to elapse before trial, it may become necessary for the parties to conduct

Plaintiff’s deposition de bene esse in the manner of a deposition to perpetuate testimony

under Rule 27, so that the parties may use the deposition as trial testimony as per Rule

32(a)(4); the parties will endeavor to work out a Rule 29 stipulation to address this issue.

(b) Plaintiff intends to depose Cameron Stracher, who is counsel of record for several of the

Defendants but is also a fact witness in the case. (c) Plaintiff also will seek in discovery

information from the federal Drug Enforcement Administration (“DEA”) that sheds light

on the false and defamatory statements concerning him in the Show. Aside from the normal

challenges and delays in obtaining third-party discovery from federal agencies, it is

Plaintiff’s understanding that DEA investigations into Agent Camarena’s kidnapping and

murder, and several related investigations, are still ongoing and active, as are various

criminal appeals of individuals arrested and imprisoned over the course of earlier

investigations. The ongoing nature of these investigations and legal proceedings may

complicate or delay Plaintiff’s ability to obtain information from the Government and may

therefore require some flexibility in the discovery schedule. (d) Moreover, as discovery

proceeds it may become necessary to depose and/or obtain information from one or more

witnesses located in Mexico, which may require Plaintiff to seek letters rogatory or other

appropriate procedures and which may also require some flexibility in the discovery

schedule.




                                                10
    Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 11 of 14




       Defendants: Plaintiff’s stated intention to depose counsel for Massaria, Berrellez, and

Russell is highly unusual and without merit. Mr. Stracher is no more of a “fact witness”

than counsel for Plaintiff, and Plaintiff should not be permitted to depose Mr. Stracher.

       Defendants may also seek third-party discovery from federal agencies and individuals

in Mexico, which may require some flexibility in the discovery schedule.


       26.     List the names, Southern District of Texas bar numbers, addresses, and telephone

numbers of all counsel. All counsel appearing for any hearing or identified as counsel of record on

a pleading must either be licensed to practice in the Southern District of Texas or must file a motion

to appear pro hac vice.


       For Plaintiff James Kuykendall

       F. Franklin Amanat (pro hac vice), Attorney in Charge          W. Mark Lanier
       Greg G. Gutzler (pro hac vice)                                 Texas Bar No. 11934600
       Megan E. McKenzie (pro hac vice)                               Alex J. Brown
       DiCELLO LEVITT GUTZLER LLC                                     Texas Bar No. 24026964
       One Grand Central Place                                        S.D. Tex. Bar No. 30178
       60 East 42nd Street, Suite 2400                                THE LANIER LAW FIRM
       New York, New York 10165                                       10940 W. Sam Houston Pkwy N.
       (646) 933-1000                                                 Suite 100
                                                                      Houston, Texas 77064
                                                                      (713) 659-5200

       For Defendants IPC, Amazon, Russell, and Berrellez:
       Gilberto Hinojosa
       SDN: 3425.
       GILBERTO HINOJOSA AND ASSOCIATES
       622 E. St. Charles
       Brownsville, TX 78502
       (956) 544-4128

       For Defendant IPC:
       Laura Lee Prather
       SDN: 15442
       Wesley D. Lewis
       SDN: 3251642
       HAYNES AND BOONE, LLP


                                                 11
    Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 12 of 14




        600 Congress Avenue
        Suite 1300
        Austin, TX 78701
        (512) 867-8476

        For Defendant Amazon:
        Alonso Wickers IV (admitted pro hac vice)
        Diana Palacios (admitted pro hac vice)
        Cydney Swofford Freeman (admitted pro hac vice)
        DAVIS WRIGHT TREMAINE LLP
        865 S. Figueroa St., Suite 2400
        Los Angeles, CA 90017
        (213) 633-6865

        For Defendants Russell, Berrellez and Massaria:
        Cameron Stracher (admitted pro hac vice)
        LAW OFFICES OF CAMERON STRACHER
        51 Astor Place, 9th Floor
        New York, NY 10003
        (646) 992-3850




        27.     Proposed Dates for Scheduling Order. Please review the proposed deadlines for

many of the pretrial events listed below that will be scheduled for this case. Both the events and

the proposed dates are intended to give the parties guidance in (1) formulating answers to the other

parts of this Questionnaire and (2) scheduling the events preceding the trial. The Scheduling Order that

will be issued following the Scheduling Conference will necessarily be more specific and detailed and

will contain additional matters and discovery limitations. The Court’s suggested dates and events may

be appropriate for this case. If not, please propose suggested modifications that the parties believe are

suited for this lawsuit. As indicated below by asterisks, some dates and events are “inflexible” because

of limited judicial resources in the Court’s calendar.




                                                   12
       Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 13 of 14




        PRETRIAL EVENTS                         COURT’S DATES                     PARTIES’ PROPOSED DATES
    Rule 26(f) Meeting                            April 2, 2021                   March 24, 2021
    File Joint Case Management
                                                    April 16, 2021                April 16, 2021
    Plan
    Rule 16(b) Scheduling                      May 13, 2021 at 11:00
    Conference                                         a.m.
    Deadline for Parties to
                                                                                  April 28, 2021
    Exchange Rule 26(a)(1)                          April 16, 2021
    Initial Disclosures
    Deadline for Joinder of All
                                                                                  September 30, 2021
    Parties
                                                                                  Plaintiff: May 31, 2021
    Deadline to Serve Initial
                                                                                  Defendants: 45 days after decision
    Discovery1
                                                                                  on pending motions, if denied.
                                                        Plaintiff:                March 31, 2022
    Deadline to Designate Expert
                                                                                  30 days after designation of
    Witnesses2                                        Defendants:
                                                                                  Plaintiff’s expert.
    Deadline to Amend the                               Plaintiff:                December 31, 2021
    Pleadings (with consent of all
                                                      Defendants:                 N/a
    parties or leave of Court)
    Deadline to Complete All                                                      Plaintiff: June 30, 2022
    Discovery, including                                                          Defendants: 9 months after
    depositions of expert                                                         decision on pending motions, if
    witnesses3                                                                    denied.
                                                                                  Plaintiff: July 15, 2022
    Deadline for parties to
                                                                                  Defendants: 2 weeks following
    Conduct Mediation
                                                                                  close of all discovery.
    Deadline to File Dispositive                                                  Plaintiff: July 31, 2022
    Motions and to Exclude or                                                     Defendants: 1 month following
    Limit Expert Testimony                                                        close of all discovery.




1
 This deadline applies to serving a first set of interrogatories, requests for production, and other written discovery, but does
not limit the parties from serving further requests prior to the discovery deadline.
2
  The parties shall disclose the name, address, and vita of any expert witness, and shall serve the report required by
Fed. R. Civ. P. 26(a)(2) by these deadlines. The parties must file their lists of proposed expert witnesses with the Court
by the designation deadline, but should NOT file reports or other discovery materials.
3
  A party must serve its written discovery requests in sufficient time for the responding party to serve its responses
before this deadline. See Paragraph 7 of the Court’s Order for Conference and Disclosure of Interested Parties.


                                                              13
  Case 5:20-cv-00219 Document 58 Filed on 04/16/21 in TXSD Page 14 of 14




TRACK A – If No Dispositive Motions are Filed:
Deadline to File Joint Pretrial
Order, Motions in Limine,                         Plaintiff: August 31, 2022
and Proposed Jury                                 Defendants: 60 days
Instructions (or proposed                         following close of all
findings of fact and                              discovery.
conclusions of law)
TRACK B – If Dispositive Motions are Filed:
Deadline to File Joint Pretrial
Order, Motions in Limine,
and Proposed Jury                                    30 days after decision on
Instructions (or proposed                         dispositive motions, if denied.
findings of fact and
conclusions of law)




                                        14
